Citation Nr: 1212566	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-11 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to an increased rating for prostate cancer, currently rated at 20 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967. 

This appeal arises from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued a 50 percent rating for PTSD and a 20 percent rating for prostate cancer.  In the same decision, the RO denied entitlement to TDIU.  An August 2009 rating decision again continued to rate the Veteran's PTSD as 50 percent disabling.  

The claims folder contains a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, dated July 2005, in which the Veteran appointed Veterans of Foreign Wars of the United States (VFW) as his representative.  Although a May 2010 Form 9 was signed by an attorney as the appointed representative, there is no indication in the record that the Veteran has appointed the attorney to represent him before VA.  A July 2010 Statement of Accredited Representative in Appealed Case was signed by a representative of the VFW.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran initially requested a Board hearing via video conference on his Form 9.  In March 2012, the Veteran declined the video conference hearing and expressed his wish to have an in person hearing before a Veterans Law Judge at the RO (Travel Board).  The Veteran is entitled to the requested Travel Board hearing, and must be scheduled for such.  38 C.F.R. § 20.700(e) (2011). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

